Opinion issued March 8, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00157-CV



In the Interest of M.F.L.



On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 2005-00178J



MEMORANDUM OPINION	Appellant has neither established indigence, nor paid or made arrangements to
pay the clerk's fee for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk's record filed due to appellant's fault).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.